dt DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .           

 Status of Claims 
Claims 1 and 3-23 are pending in this instant application based on remarks and claim amendments filed on 06/03/2022 by Applicant, wherein Claims 1, 7 and 8 are three independent claims reciting method, control unit and non-transitory machine-readable storage medium claims, wherein Claims 3-6, 9-10 and 15-23 are dependent on independent method Claim 1;  and of Claims 11-14 that were added before, Claims 11-12 & 13-14 are dependent on independent Claims 7 & 8 respectively.  Furthermore, Examiner notes that only Claim 10 has been amended for dependability in its preamble, and new Claims 15-23 have been added that depend from Claim 1 directly.        
This Office Action is a final rejection based on the claim amendments and the remarks filed by the Applicant on 03 JUNE 2022 for its original application of 09/16/2019  that is titled:        “Method and Device for Operating a Vehicle”.          
Accordingly, amended Claims 1 & 3-23 are now being rejected herein.       

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.               

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:         
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.          


Claims 1 and 3-23 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.               

Exemplary Analysis for Rejection of Claims 1, 3-6, 9-10 & 15-23

Independent Claim 1 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2018/ 0307915 filed by Olson et al. (hereinafter “Olson”) in view of Pub. No. US 2017/ 0167888 filed by Rander et al. (hereinafter “Rander”), and further in view of Pub. No. US 2016/ 0203716 filed by Jeschke, Christian (hereinafter “Jeschke”), and as described below for each claim/ limitation.            

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.           

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.       

(NOTE:     Latest ‘amendments to the claims’ filed by the Applicant on 06/03/2022 are shown as bold and underlined additions, and all deletions may not be shown, or may not be underlined when stricken through.  Underlined amendments to the claims that are shown below are from previously submitted claim amendments by the Applicant.  Examiner notes that Claim 1 amendments in the RCE of 11/23/2021 have been added at end of previous claim limitations in Claim 1.)               

With respect to Claim 1, Olson teaches ---       
1.   A method for operating a vehicle, comprising the following steps:        
recording environment data values, which represent an environment of the vehicle, the environment including at least one environmental feature including at least one of a building, a tunnel, a bridge, a traffic signal system, a sign, a guardrail, a roadway marking, a hill, a river, or a forest;         
(see at least:   Olson Abstract and Summary in paras [0004]-[0007]; & para [0057] about {“FIG. 1 will now be discussed in full detail as an example environment within which the system and methods disclosed herein may operate. In some instances, the vehicle 100 is configured to switch selectively between an autonomous mode, one or more semi-autonomous operational modes, and/or a manual mode.  Such switching can be implemented in a suitable manner, now known or later developed.  "Manual mode" means that all of or a majority of the navigation and/or maneuvering of the vehicle is performed according to inputs received from a user (e.g., human driver).  In one or more arrangements, the vehicle 100 can be a conventional vehicle that is configured to operate in only a manual mode.”}; & para [0054] about {“This is because, in one embodiment, the comparison module 230 is aware that these are mobile or provisional objects & the movement of these objects out of the environment does not reveal any new objects, terrain or other features. Of course, in other examples, the movement of the provisional/mobile objects may reveal additional objects or features that would qualify as dynamic objects.  Accordingly, removal of an object from the environment can result in changes being provided from newly revealed features.”}; & para [0080] about {“The autonomous driving module(s) 160 can determine the location of obstacles, obstacles, or other environmental features including traffic signs, trees, shrubs, neighboring vehicles, pedestrians, etc.”}; AND para [0050] about {“As illustrated, the mapping module 220 acquires data points detailing objects such as lane markers 405 and 410 on a road surface, a crosswalk 415, a curb 420, a curb 425, a traffic sign 430, a building 435, a light post 440, a tree 445, a bench 450, a bicycle 455 & an oncoming vehicle 460.”}; & FIGs. 4/5/6;   which together are the same as claimed limitations above)      


Olson teaches ---      
determining a comparative value of a comparison between the at least one  
environmental feature and a map, the map including at least one map feature, the at least one environmental feature corresponding to the at least one map feature;       
(see at least:   Olson ibidem; and para [0053] about {“By way of example, upon the mapping module 220 acquiring the model 500, the comparison module 230 retrieves the model 400 from the database 240 and loads both the model 400 and the model 500 into a working memory. Thereafter, the comparison module 230 projects the model 500 (i.e., the current model) onto the model 400 (i.e., the location model) as discussed in relation to block 370 of method 300.  Accordingly, the comparison module 230 can adjust a perspective of the model 500 to improve alignment when the two models are projected together to overlay the respective data points.  In either case, the comparison module 230 compares or otherwise differences the data points to determine changes between the two models.”};  & paras [0060]-[0061] about {“In one or more arrangements, the one or more data stores 115 can include map data 116.  The map data 116 can include maps of one or more geographic areas.  In some instances, the map data 116 can include information or data on roads, traffic control devices, road markings, structures, features, and/or landmarks in the one or more geographic areas.  The map data 116 can be in any suitable form.  In some instances, the map data 116 can include aerial views of an area. In some instances, the map data 116 can include ground views of an area, including 360-degree ground views.  The map data 116 can include measurements, dimensions, distances, and/or information for one or more items included in the map data 116 and/or relative to other items included in the map data 116.  The map data 116 can include a digital map with information about road geometry.  The map data 116 can be high quality and/or highly detailed. ...... In one or more arrangement, the map data 116 can include one or more terrain maps 117. The terrain map(s) 117 can include information about the ground, terrain, roads, surfaces, &/or other features of one or more geographic areas.  The terrain map(s) 117 can include elevation data in the one or more geographic areas.  The map data 116 can be high quality and/or highly detailed.  The terrain map(s) 117 can define one or more ground surfaces, which can include paved roads, unpaved roads, land, and other things that define a ground surface."}; & para [0080] about {“The autonomous driving module(s) 160 can determine the location of obstacles, obstacles, or other environmental features including traffic signs, trees, shrubs, neighboring vehicles, pedestrians, etc.”};  which together are the same as claimed limitations above to include ‘a map’ and ‘at least one map feature’)    


Olson teaches ---           
comparing the comparative value, of the comparison between the at least one environmental feature and the map, to (a threshold value);          
(see at least:   Olson ibidem to include comparison module 230; & paras [0043]-[0049] about {“[0043] Accordingly, the comparison module 230 compares the current model with the location model by differencing or otherwise analyzing the models in the projected form to identify changes between the location model and the current model. The comparison module 230 can use this process to identify the dynamic objects, isolate the dynamic objects from surrounding portions of the model, and to, for example, extract the dynamic objects from the current model.  Moreover, the comparison module 230, in one embodiment, can separately account for objects in the location model that are mobile or otherwise considered to have a likelihood of moving. That is, for example, where the location model includes objects that have a tendency to move with regularity such as parked vehicles, bicycles, and so on, the comparison module 230 will generally not indicate an absence of those items within the current model as a change.  Instead, the comparison module 230, in one embodiment, can isolate newly revealed objects that are revealed as previously being behind mobile objects. ...... [0044] Furthermore, the comparison module 230, in one embodiment, can provisionally mark or otherwise indicate that certain objects are likely to move or are not permanent modifications to the present environment.  For example, when a vehicle is parked along a roadway the comparison module 230 can identify the parked vehicle as a provisional or mobile object within the environment.  In this way, mapping of the present environment can be directed to maintain features behind the parked vehicle within the location model when updated even if occluded by the parked vehicle or another object. ...... [0045] In either case, the comparison module 230 compares data points between the current model and the location model to determine differences within the current model and to isolate the dynamic objects.  As part of isolating the dynamic objects, the comparison module 230 can segment the dynamic objects from background sections of the current model using the comparison of the two models.  Furthermore, in one embodiment, the comparison module 230 marks the dynamic objects using bounding box or other markers in order to associate data points of a dynamic object together.......[0046] At 390, the comparison module 230 provides the dynamic objects to be labeled.  The comparison module 230 can individually provide the dynamic objects as a set of related data points, provide the current model with the dynamic objects marked, &/or provide a version of the current model with static objects (i.e., unchanged portions) removed & the dynamic objects isolated in a three-dimensional space in a relationship as within the current model. ...... [0047] In either choice of formatting, the comparison module 230, in one embodiment, transmits or otherwise communicates the dynamic objects to a remote service such as a software as a service (SaaS) or cloud computing service to classify the dynamic objects. Consequently, the comparison module 230 can receive a response for each of the dynamic objects specifying an identified type, class or other information about the objects. Moreover, the database 240 can be updated to reflect the labeled dynamic objects so that the corresponding location model is maintained in an up-to-date fashion. ......[0048] In an alternate embodiment, the comparison module 230 includes a machine learning or deep learning functionality for processing the dynamic objects to produce labels. Accordingly, the comparison module 230 can self-label the dynamic objects &/or provide the dynamic objects to a remote service but along with the determined label information.   Accordingly, the remote service can corroborate the labeling of the comparison module 230 and provide a communication that validates the labeling or that corrects any errors. ......[0049] Moreover, in one embodiment, the comparison module 230 along with providing the dynamic objects can also provide additional validation data.  The validation data may be in the form of data from additional sensors on the vehicle 100 such as images from the cameras 126 that can be used to validate classification of the dynamic objects.”}; & FIGs. 4/5/6; & para [0080] about {“The autonomous driving module(s) 160 can determine the location of obstacles, obstacles, or other environmental features including traffic signs, trees, shrubs, neighboring vehicles, pedestrians, etc.”};  which together are the same as claimed limitations above to include latest claim amendments)     

Olson teaches as disclosed above and implies threshold/limit value, but it may be argued that it may not explicitly disclose about ‘a threshold value’.  However, Rander teaches it explicitly.            
(see at least:   Rander Abstract;  and para [0052] about {“In 
variations, the traction values of the traction map 144 may be based on data communicated from the network service 200, corresponding to traction information communicated from other vehicles for specific locations of the road network.  When the vehicle traverses a given location, and the difference between the expected and direct traction value at that location is above a threshold, the traction map 144 may be updated on the vehicle 10.  In some variations, the update component 146 may also determine when traction measurements of the vehicle are different (e.g., above a comparative threshold) from the traction values provided from the network service 200.  In such cases, the update component 146 may selectively update the network service 200 when the traction information is determined to be different than those expected from the network service.”};  which together are the same as claimed limitations above to include ‘a threshold value’)      
Examiner notes that Rander teaches about other limitations also, for example but not limited to, for comparative value (in paras [0050]-[0052]) cited below .             

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Olson with teachings of Rander.  The motivation to combine these references would be to provide autonomous vehicles that use various sensors including, for example, LIDAR sensors, radar sensors, cameras, and other sensors to help the vehicle detect and identify obstacles and other features in the environment and the vehicle may also use the sensors to precisely locate the vehicle within the environment (see para [0002] of Olson), and to enable autonomous vehicles  that operate using map data providing a machine understanding of their surrounding area (see para [0005] of Rander).          


Olson and Rander teach ---      
determining an up-to-dateness of the map based on the comparison of the comparative value with a threshold value;   and        
(see at least:   Olson ibidem to include comparison module 230 and those for ‘comparative value’; and paras [0015]-[0016] about {“Systems, methods and other embodiments associated with comparatively analyzing locality models to identify changes are disclosed.  As mentioned previously, an autonomous vehicle can use a prior mapping of an environment to determine a present location within the environment when navigating.  For example, the autonomous vehicle acquires mapping data about current surroundings in the form of a three-dimensional point cloud from a LIDAR.  The vehicle can then align the acquired sensor data to the prior mapping to identify a current position within the environment. ...... Moreover, the newly acquired sensor data can be used to further map and/or update the prior mapping of the present location.  Thus, the newly acquired data is analyzed to identify and label aspects of the mapping.  Because the prior mapping and the current mapping are of a same locality, many aspects have been previously labeled within the prior mapping.  However, the current mapping is generally labeled independently of the prior mapping, which is a tedious and computationally intensive effort.”}; & para [0023] about {“Accordingly, the mapping module 220 generally includes instructions that function to control the processor 110 to retrieve data from sensors of a sensor system 120 of the vehicle 100.  In other words, the mapping module 220 includes instructions to acquire data from a LIDAR sensor 124, a camera 126, and so on.  In one embodiment, the mapping module 220 functions to control the LIDAR 124 to scan a current location/environment and produce a mapping that is a three-dimensional model.  The model is, for example, a point cloud representation of the present environment around the vehicle 100 as it presently exists.  That is, the LIDAR 124, as a result of scanning the present environment, returns a three-dimensional data set of points that represents points on surfaces from which a scanning waveform of the LIDAR 124 was reflected.”}; & para [0032] about {“In one embodiment, the mapping module 230 uses an indicator of a current location of the vehicle 100 to search or otherwise lookup whether a model is present in the database 240 for the present locality.  In one embodiment, the mapping module 220 can query a remote server or remote service using an available communication network to determine whether a model is available.  In either case, if a previously acquired location model is available, then the mapping module 220 generates a current model as discussed in relation to block 350.  Otherwise, the mapping module 220 proceeds to acquire data about the present environment to generate a location model as discussed in relation to block 320.”}; & para [0038] about {“Accordingly, the mapping module 220 may use information about the location model when acquiring the current model. In one embodiment, the mapping module 220 can provide an indication to, for example, the autonomous driving module 160 to indicate to the vehicle 100 a preferred path that best aligns the models. However, in general, the mapping module 220 controls acquisition of the current model without regard to a particular path or pose and instead accounts for such variables subsequently.  Additionally, the mapping module 220, in one embodiment, stores the current model in the memory 210 or another working memory such as a cache or RAM for analysis by the comparison module 230.”};  which together are the same as claimed limitations above to include ‘an up-to-dateness of the map’)      
(see at least:   Rander ibidem; and citations listed above to include those for ‘a threshold value’; and paras [0050]-[0052] about {“[0050] In some examples, when the vehicle traverses a location of the traction map 144, the update component 146 compares an expected traction value to an actual traction value measured through sensors which rely on interaction with the corresponding road segment.  For example, the vehicle 10 may implement the traction determination system 100 to determine an expected traction value for an upcoming location of a road segment using a LiDar.  As the vehicle passes over the location, the traction determination system 100 may make a direct traction determination, using, for example, sensor data 111 from tire sensors or ABS sensors.  The difference between the expected and direct traction information can be used as feedback for training models used with active reflection logic 114 and/or passive reflection logic 116. ...... [0051] In some variations, the update component 146 may compare an expected traction value from the traction map 144.  In such implementations, the traction values of the traction map 144 may reflect traction information provided from the network service 200. ...... [0052] In variations, the traction values of the traction map 144 may be based on data communicated from the network service 200, corresponding to traction information communicated from other vehicles for specific locations of the road network.  When the vehicle traverses a given location, and the difference between the expected and direct traction value at that location is above a threshold, the traction map 144 may be updated on the vehicle 10.  In some variations, the update component 146 may also determine when traction measurements of the vehicle are different (e.g., above a comparative threshold) from the traction values provided from the network service 200.  In such cases, the update component 146 may selectively update the network service 200 when the traction information is determined to be different than those expected from the network service.”}; & para [0128] about {“The control system 300 may compare, for individual locations, the determined traction value against the received traction value (780).  When the comparison results in a difference that exceeds a threshold, some examples provide that the control system 300 communicates the vehicle's measured traction value back to the network service 200.”};  which together are the same as claimed limitations above to include ‘comparison of the comparative value with a threshold value’)       


Olson and Rander teach ---     
operating the vehicle as a function of the up-to-dateness of the map.
(see at least:   Olson ibidem to include those for ‘an up-to-dateness of the map’; and paras [0081]-[0082] about {“The autonomous driving module(s) 160 can be configured to receive, and/or determine location information for obstacles within the external environment of the vehicle 100 for use by the processor(s) 110, &/or one or more of the modules described herein to estimate position and orientation of the vehicle 100, vehicle position in global coordinates based on signals from a plurality of satellites, or any other data and/or signals that could be used to determine the current state of the vehicle 100 or determine the position of the vehicle 100 with respect to its environment for use in either creating a map or determining the position of the vehicle 100 in respect to map data. ...... The autonomous driving module(s) 160 can be configured can be configured to implement determined driving maneuvers.  The autonomous driving module(s) 160 can cause, directly or indirectly, such autonomous driving maneuvers to be implemented.   As used herein, "cause" or "causing" means to make, command, instruct, and/or enable an event or action to occur or at least be in a state where such event or action may occur, either in a direct or indirect manner.  The autonomous driving module(s) 160 can be configured to execute various vehicle functions and/or to transmit data to, receive data from, interact with, and/or control the vehicle 100 or one or more systems thereof (e.g. one or more of vehicle systems 140).”};  which together are the same as claimed limitations above)       
(see at least:   Rander ibidem; and citations listed above)   


Latest Amendments added to Claim 1 by RCE of 11/23/2021:-  
Olson and Rander teach ---           
determining (a plausibility) of the comparative value of the comparison between the at least one environmental feature and the map; 
determining an up-to-dateness of the map based on the comparison of the comparative 
value with the threshold value and based on (the plausibility);   and        
(see at least:   Olson ibidem; and citations listed above to include those for ‘comparative value’ and ‘an up-to-dateness of the map’)     
(see at least:   Rander ibidem; and citations listed above to include those for ‘comparison of the comparative value with a threshold value’)     

Olson and Rander teach as disclosed above, but they may not explicitly disclose about ‘a/ the plausibility’.  However, Jeschke teaches it explicitly.            
(see at least:   Jeschke Abstract and Summary in paras [0006]-[0028] for plausibility and/or plausibilization; & para [0032] about {“FIG. 4 shows a method for determining the plausibility of a wrong-way travel of a motor vehicle, in the form of a flow chart.”}; & para [0038] about {“FIG. 3 schematically shows a motor vehicle 11 having a control and detection device for determining the plausibility of a wrong-way travel of motor vehicle 11 when entering directional roadway 2, the motor vehicle corresponding for example to wrong-way driver 11 from FIG. 1.  The actual travel path 9 of motor vehicle 11 is accordingly shown as well as, by a dashed line, the permitted travel path 10.  Motor vehicle 11 or the control and detection device includes at least one sensor 12, which is represented here by way of example for a plurality of sensors. Sensor 12 may be for example an image sensor, a radar sensor, an acceleration sensor, a wheel sensor, a steering angle sensor, a GPS device or the like.  Motor vehicle 11 or the control and detection device includes furthermore a navigation device 13 and a control unit 14.  Control unit 14 communicates with sensor 12 and navigation device 13, in a wired or wireless manner.  The control unit is also connected to a communication interface 15, which is configured to communicate with an external facility 16 such as a central server.”}; & paras [0048]-[0049] about {“In step 150, a wrong-way travel is plausibilized if a deviation exists according to step 140 or if a limit value for a deviation is breached.  As described previously, it is possible to detect and process multiple items of curve information such as for example the radius, the inclination &/or direction. Accordingly, it is also possible to determine multiple deviations for each item or multiple items of curve information and to consider these for the plausibilization.  A plausibilization may then be performed on the basis of all deviations, a single deviation or multiple deviations.  The equivalent applies to limit values for a deviation, which may be provided in order for example to allow for a certain lag or tolerance of the system.  This may be helpful for example in order to tolerate a small or brief deviation from the permitted or most probably travel path....... If the plausibilization, that is, the evaluation or verification, of the items of information yields the conclusion that they are reliable, or that a certain portion of them is reliable, the wrong-way travel may be detected in a further step 160.”}; & para [0041] about {“On the basis of FIG. 4, in a combined view with FIGS. 1 through 3, a method is described for determining the plausibility of a wrong-way travel of a motor vehicle 11 is now described.”}; & Claims 11/19 for plausibility; which together are the same as claimed limitations above to include ‘a/the plausibility’ and its variants like plausibilization)      

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Olson and Rander with the teachings of Jeschke.  The motivation to combine these references would be to provide autonomous vehicles that use various sensors including, for example, LIDAR sensors, radar sensors, cameras, and other sensors to help the vehicle detect and identify obstacles and other features in the environment and the vehicle may also use the sensors to precisely locate the vehicle within the environment (see para [0002] of Olson), and to enable autonomous vehicles  that operate using map data providing a machine understanding of their surrounding area (see para [0005] of Rander), and to provide a method & a control and detection device for determining the plausibility of a wrong-way travel of a motor vehicle when entering a directional roadway (see para [0001] of Jeschke).         




Dependent Claims 3-4, 9-10, 15-16, 21 and 23 are rejected under 35 USC 103 as unpatentable over Olson, Rander and Jeschke as applied to the rejection of independent Claim 1 above, and as described below for each claim/ limitation.             

With respect to Claim 3, Olson, Rander and Jeschke teach ---         
3.   The method as recited in claim 1, wherein the threshold value is requested and  
received from an external server.        
(see at least:   Olson ibidem; and citations listed above; & 
para [0087] about {“The program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer, or entirely on the remote computer or server.   In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider).”}; which together are the same as claimed limitations above to include ‘an external server’)     
(see at least:   Rander ibidem; and citations listed above to include those for ‘a threshold value’)     
(see at least:   Jeschke ibidem; and citations listed above to include for ‘a/the plausibility’)     



With respect to Claim 4, Olson, Rander and Jeschke teach ---         
4.   The method as recited in claim 1, wherein the plausibility is determined as a function of at least one of:  a direction of 98605282.111movement of the vehicle, or a change in the direction of movement of the vehicle.               
(see at least:   Olson ibidem; and citations listed above)   
(see at least:   Rander ibidem; and citations listed above)   
(see at least:   Jeschke ibidem; and citations listed above to include for ‘a/the plausibility’)     



With respect to Claim 9, Olson, Rander and Jeschke teach ---         
9.   The method as recited in claim 1, wherein the threshold value is requested and received from an external server as a function of the comparative value.        
(see at least:   Olson ibidem; and citations listed above to include those for ‘an external server’ and ‘comparative value’)   
(see at least:   Rander ibidem; and citations listed above to include those for ‘a threshold value’ & ‘comparison of the comparative value with a threshold value’;  and para [0140] about {“According to some examples, the traction capability of the vehicle may be indicated by comparing a traction value, as determined from the sensor data, to the known traction value.  The determination of the traction capability of the vehicle may include a determination that the vehicle either has insufficient or sufficient traction capability. A determination that the vehicle has insufficient traction capability may also include a determination of a severity of the vehicle's incapability.”};  which together are the same as claimed limitations above)      
(see at least:   Jeschke ibidem; and citations listed above to include for ‘a/the plausibility’)     



With respect to Claim 10, Olson, Rander and Jeschke teach ---         
10.   The method as recited in claim 1, wherein the threshold value is requested and received from an external server as a function of the plausibility.          
(see at least:   Olson ibidem; and citations listed above to include those for ‘an external server’)     
(see at least:   Rander ibidem; and citations listed above to include those for ‘a threshold value’)   
(see at least:   Jeschke ibidem; and citations listed above to include for ‘a/the plausibility’)     



With respect to new Claim 15, Olson, Rander and Jeschke teach ---         
15.  (New) The method as recited in claim 1, wherein the plausibility is determined as a function of a direction of movement of the vehicle.                
(see at least:   Olson ibidem; and citations listed above;  & para [0074] about {“For example, returning to FIG. 1, the processor(s) 110 and/or the autonomous driving module(s) 160 can be in communication to send and/or receive information from the various vehicle systems 140 to control the movement, speed, maneuvering, heading, direction, etc. of the vehicle 100.”}; & para [0075] about {“For example, returning to FIG. 1, the processor(s) 110, the comparative labeling system 170, and/or the autonomous driving module(s) 160 can be in communication to send and/or receive information from the various vehicle systems 140 to control the movement, speed, maneuvering, heading, direction, etc. of the vehicle 100.”};  & para [0082] about {“The autonomous driving module(s) 160 either independently or in combination with other systems can be configured to determine travel path(s), current autonomous driving maneuvers for the vehicle 100, future autonomous driving maneuvers and/or modifications to current autonomous driving maneuvers based on data acquired by the sensor system 120, driving scene models, and/or data from any other suitable source.  “Driving maneuver” means one or more actions that affect the movement of a vehicle.”};  which together are the same as claimed limitations above to include ‘a function of a direction of movement of the vehicle’)          
(see at least:   Rander ibidem; and citations listed above;  & para [0077] about {“Thus, while the vehicle 10 may follow a route, the controller(s) 84 can continuously adjust and alter the movement of the vehicle in response receiving a corresponding set of commands 85 from the control system 300.”};  & para [0093] about {“For example, the route follower 367 can output an event avoidance action 337, corresponding to a trajectory altering action that the vehicle 10 should perform to effect a movement or maneuvering of the vehicle 10.”};  which together are the same as claimed limitations above to include ‘a function of a direction of movement of the vehicle’)            
(see at least:   Jeschke ibidem; and citations listed above to include for ‘a/the plausibility’;  & para [0050] about {“Subsequently, in a further step 170, reactions to the detection may occur.   This may include passive actions, such as warnings or warning indications to the driver of motor vehicle 11, as well as active actions, such as an intervention in the movement and/or steering of motor vehicle 11.”};  which together are the same as claimed limitations above to include ‘a function of a direction of movement of the vehicle’)       



With respect to new Claim 16, Olson, Rander and Jeschke teach ---         
16.  (New) The method as recited in claim 1, wherein the plausibility is determined as a function of a change in the direction of movement of the vehicle.              
(see at least:   Olson ibidem; and citations listed above;  & para [0076] about {“For instance, when operating in an autonomous mode, the processor(s) 110, the comparative labeling system 170, and/or the autonomous driving module(s) 160 can control the direction and/or speed of the vehicle 100.  The processor(s) 110, the comparative labeling system 170, and/or the autonomous driving module(s) 160 can cause the vehicle 100 to accelerate (e.g., by increasing the supply of fuel provided to the engine), decelerate (e.g., by decreasing the supply of fuel to the engine and/ or by applying brakes) and/or change direction (e.g., by turning the front two wheels).”};  & para [0082] about {“ “Driving maneuver” means one or more actions that affect the movement of a vehicle.  Examples of driving maneuvers include:  accelerating, decelerating, braking, turning, moving in a lateral direction of the vehicle 100, changing travel lanes, merging into a travel lane, and/or reversing, just to name a few possibilities.”};  which together are the same as claimed limitations above to include ‘a function of a change in the direction of movement of the vehicle’)         
(see at least:   Rander ibidem; and citations listed above)           
(see at least:   Jeschke ibidem; and citations listed above to include for ‘a/the plausibility’;  & para [0013] about {“This is distinguished from a change in direction of the vehicle by the driver, which may also be a lane change on a road for example.  This increases the robustness of the method since normal driving maneuvers such as a lane change are not taken into consideration for the plausibilization of a wrong-way travel.”};  which together are the same as claimed limitations above to include ‘a function of a change in the direction of movement of the vehicle’)             



With respect to new Claim 21, Olson, Rander and Jeschke teach ---         
21.  (New) The method as recited in claim 1, wherein the threshold value is formed as a function of a state of an environment sensor system of the vehicle.          
(see at least:   Olson ibidem; and citations listed above to include sensor system 120 that includes environment sensors 122)        
(see at least:   Rander ibidem; and citations listed above to include ‘a threshold value’)           
(see at least:   Jeschke ibidem; and citations listed above)        



With respect to new Claim 23, Olson, Rander and Jeschke teach ---         
23.  (New) The method as recited in claim 1, wherein the recording the environment data values includes using an environment sensor system to record the environment data values, including at least one of:         
a radar sensor, a Lidar sensor, or an ultrasonic sensor.               
(see at least:   Olson ibidem; and citations listed above;  & radar sensors 123, Lidar sensor 124 and sonar sensor 125;  which together are the same as claimed limitations above)          
(see at least:   Rander ibidem; and citations listed above;  & para [0044] about {“The sensor interfaces 110 may include LiDar data which is captured when the laser is directed to the road surface.”};  & para [0075] about {“In the context of specific examples described, the sensors (collectively sensors 301, 303, 305) may include (i) passive image sensors (e.g., video camera, stereoscopic camera, long range camera), capable of detecting imagery which includes reflectance from the road surface and the environment, (ii) active light sensors 303 (e.g., LiDar), which direct light onto an area in front of the vehicle (e.g., approaching road surface) to measure a return reflectance, and (iii) physical sensors (e.g., tire sensors, brake sensors) which measure a characteristic of the road or vehicle in response to actual physical contact between the vehicle and the road.”};  which together are the same as claimed limitations above)           
(see at least:   Jeschke ibidem; and citations listed above;  & para [0038] about {“Motor vehicle 11 or the control and detection device includes at least one sensor 12, which is represented here by way of example for a plurality of sensors.  Sensor 12 may be for example an image sensor, a radar sensor, an acceleration sensor, a wheel sensor, a steering angle sensor, a GPS device or the like.”};  which together are the same as claimed limitations above)           




Dependent Claims 5, 17-18 and 20 are rejected under 35 USC 103 as unpatentable over Olson,  Rander and Jeschke as applied to the rejection of independent Claim 1 above, and further in view of Pub. No. US 2015/ 0199775 filed by Pfeiffer et al. (hereinafter “Pfeiffer”), and as described below for each claim/ limitation.             

With respect to Claim 5, Olson, Rander and Jeschke teach ---         
5.   The method as recited in claim 1, wherein the threshold value is formed as a 
function of (a state of the weather) in the environment and/or as a function of a state of traffic in the environment and/or as a function of (a state of infrastructure) in the environment and/or as a function of a state of an environment sensor system of the vehicle.             
(see at least:  Olson ibidem & citations listed above to include ‘environmental features’; & paras [0025], [0050] & [0052]; and para [0068] about {“Alternatively, or in addition, the sensor system 120 can include one or more environment sensors 122 configured to acquire, and/or sense driving environment data.  "Driving environment data" includes and data or information about the external environment in which an autonomous vehicle is located or one or more portions thereof.  For example, the one or more environment sensors 122 can be configured to detect, quantify and/or sense obstacles in at least a portion of the external environment of the vehicle 100 and/or information/data about such obstacles. Such obstacles may be stationary objects and/or dynamic objects.  The one or more environment sensors 122 can be configured to detect, measure, quantify and/or sense other things in the external environment of the vehicle 100, such as, for example, lane markers, signs, traffic lights, traffic signs, lane lines, crosswalks, curbs proximate the vehicle 100, off-road objects, etc.”};  which together are same as claimed limitations above to include ‘a state of traffic’)     
(see at least:   Rander ibidem & citations listed above to include those for ‘a threshold value’; & para [0085] about {“In some variations, road information map 344 may be structured as part of a series of submaps, which identify a road network in discrete portions.  Submaps can be aligned and versioned, which can be aligned and versioned, so that vehicle 10 can update each submap independently of other submaps.  A network service may provide the submaps to the vehicle, and the submaps may include versioning to enable the network service to identify vehicles in need of updates, & to ensure compatibility when submap updates are communicated to vehicles. In the context of submaps, traction information 315 can be provided as a data layer which can be updated independent of other data layers, representing other aspects of the road network & the surrounding environment.  Other examples of data layers which may be maintained and updated through submaps include landmarks (e.g., perception layer data) and signage and traffic lights.”};  which together are the same as claimed limitations above to include ‘a state of traffic in the environment’)     

Olson, Rander and Jeschke teach as disclosed above, but they may not explicitly disclose about ‘a state of the weather’ and ‘a state of the infrastructure’.  However, Pfeiffer teaches them explicitly.           
(see at least:   Pfeiffer Abstract and Summary in paras [0006]-[0007]; & para [0046] about {“Environment sensors 134-136 can also include a wide variety of different sensors that sense different things regarding the environment of machine 102....... Environment sensors 134-136 can sense a wide variety of other environmental parameters as well, such as terrain (e.g., pitch and roll sensors), weather conditions (such as temperature, humidity, etc.), among others. Sensors can also include position sensors, such as GPS sensors, cellular triangular sensors or other sensors.”}; & para [0308] about {“For instance, cloud computing providers deliver applications over a wide area network and they can be accessed through a web browser or any other computing component.  Software or components of architecture 100 as well as the corresponding data, can be stored on servers at a remote location.  The computing resources in a cloud computing environment can be consolidated at a remote data center location or they can be dispersed.  Cloud computing infrastructures can deliver services through shared data centers, even though they appear as a single point of access for the user.  Thus, the components and functions described herein can be provided from a service provider at a remote location using a cloud computing architecture.”};  which together are the same as claimed limitations above to include ‘a state of weather’ and ‘a state of infrastructure’)      

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Olson, Rander and Jeschke with the teachings of Pfeiffer.  The motivation to combine these references would be to provide autonomous vehicles that use various sensors including, for example, LIDAR sensors, radar sensors, cameras, and other sensors to help the vehicle detect and identify obstacles and other features in the environment and the vehicle may also use the sensors to precisely locate the vehicle within the environment (see para [0002] of Olson), and to enable autonomous vehicles  that operate using map data providing a machine understanding of their surrounding area (see para [0005] of Rander), and to provide a method and a control and detection device for determining the plausibility of a wrong-way travel of a motor vehicle when entering a directional roadway (see para [0001] of Jeschke), and to identify performance opportunities to improve performance in the operation of mobile equipment for instance, agricultural equipment, construction equipment, turf and forestry equipment, among others (see paras [0002]-[0003] of Pfeiffer).            



With respect to new Claim 17, Olson, Rander and Jeschke and Pfeiffer teach ---         
17.  (New) The method as recited in claim 1, wherein the threshold value is formed as a function of at least one of:        
a state of weather in the environment, or a state of infrastructure in the environment.                
(see at least:   Olson ibidem; and citations listed above to include ‘environmental features’)                 
(see at least:   Rander ibidem; and citations listed above to include ‘a threshold value’)           
(see at least:   Jeschke ibidem; and citations listed above)        
(see at least:   Pfeiffer ibidem; and citations listed above to include ‘a state of weather’ and ‘a state of infrastructure’)        



With respect to new Claim 18, Olson, Rander, Jeschke and Pfeiffer teach ---         
18.  (New) The method as recited in claim 1, wherein the threshold value is formed as a function of a state of the weather in the environment.              
(see at least:   Olson ibidem; and citations listed above to include ‘environmental features’)                 
(see at least:   Rander ibidem; and citations listed above to include ‘a threshold value’)           
(see at least:   Jeschke ibidem; and citations listed above)        
(see at least:   Pfeiffer ibidem; and citations listed above to include ‘a state of weather in the environment’ and ‘a state of infrastructure’)          



With respect to new Claim 20, Olson, Rander and Jeschke teach ---         
20.  (New) The method as recited in claim 1, wherein the threshold value is formed as a function of a state of infrastructure in the environment.        
(see at least:   Olson ibidem; and citations listed above)                 
(see at least:   Rander ibidem; and citations listed above to include ‘a threshold value’)           
(see at least:   Jeschke ibidem; and citations listed above)        
(see at least:   Pfeiffer ibidem; and citations listed above to include ‘a state of infrastructure in the environment’)          




Dependent Claims 6, 19 & 22 are rejected under 35 USC 103 as unpatentable over Olson,  Rander and Jeschke as applied to the rejection of independent Claim 1 above, and further in view of Pub. No. US 2015/ 0025787 filed by Lehner et al. (hereinafter “Lehner”), and as described below for each claim/ limitation.              
With respect to Claim 6, Olson, Rander and Jeschke teach ---         
6.   The method as recited in claim 1, wherein the operating of the vehicle is 
implemented in that a position of the vehicle is determined starting from a position of the map feature or in that (a warning signal is output).            
(see at least:   Olson ibidem; and citations listed above)   
(see at least:   Rander ibidem; and citations listed above)   

Olson, Rander and Jeschke teach as disclosed above, but they may not explicitly disclose about ‘a warning signal is output’.  However, Lehner teaches it explicitly.            
(see at least:   Lehner Abstract and Summary in paras [0005]-[0030]; & paras [0013]-[0016], [0019], [0029] & [0044] for warning signal/s is emitted/outputted; which together are the same as claimed limitations above to include ‘a warning signal is output’)      

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Olson, Rander and Jeschke with the teachings of Lehner.  The motivation to combine these references would be to provide autonomous vehicles that use various sensors including, for example, LIDAR sensors, radar sensors, cameras, and other sensors to help the vehicle detect and identify obstacles and other features in the environment and the vehicle may also use the sensors to precisely locate the vehicle within the environment (see para [0002] of Olson), and to enable autonomous vehicles  that operate using map data providing a machine understanding of their surrounding area (see para [0005] of Rander), and to provide a method and a control and detection device for determining the plausibility of a wrong-way travel of a motor vehicle when entering a directional roadway (see para [0001] of Jeschke), and to provide, in situations in which an obstacle arises spontaneously, an outputting of a warning to the driver, is proposed, and risk-minimizing measures are carried out, such as an optical or acoustic warning, in order to protect the persons in the surrounding environment of the vehicle (see para [0003] of Lehner).         



With respect to new Claim 19, Olson, Rander, Jeschke and Lehner teach ---         
19.  (New) The method as recited in claim 1, wherein the threshold value is formed as a function of a state of traffic in the environment.               
(see at least:   Olson ibidem; and citations listed above to include ‘a state of traffic’)           
(see at least:   Rander ibidem; and citations listed above to include ‘a threshold value’ and ‘a state of traffic in the environment’)           
(see at least:   Jeschke ibidem; and citations listed above)        
(see at least:   Lehner ibidem; and citations listed above;  & para [0041] about {“FIG. 2 shows a top view of a situation including a vehicle 20 and a traffic participant 23.  Indicated by an arrow 
24, vehicle 20 is in an operating state in which it is traveling in reverse towards traffic participant 23.  Vehicle 20 is equipped with a driver assistance system according to the present invention as described in relation to FIG. 1.”};  which together are the same as claimed limitations above to include ‘a state of traffic in the environment’)         



With respect to new Claim 22, Olson, Rander, Jeschke and Lehner teach ---         
22.  (New) The method as recited in claim 1, wherein the operating of the vehicle is at least partially automated, and the operating includes outputting a warning signal.             
(see at least:   Olson ibidem; and citations listed above)                 
(see at least:   Rander ibidem; and citations listed above)           
(see at least:   Jeschke ibidem; and citations listed above)        
(see at least:   Lehner ibidem; and citations listed above to include ‘a warning signal’)         




With respect to Claims 7 and 11-12, the limitations of this control unit claim are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1, 3-6, 9-10 and 15-23 as described above using cited references of Olson, Rander, Jeschke, Pfeiffer and Lehner, because the limitations of these control unit Claims 7 and 11-12 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 1, 3-6, 9-10 and 15-23 as described above.        


With respect to Claims 8 and 13-14, the limitations of this non-transitory machine-readable storage medium claim are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1, 3-6, 9-10 and 15-23 as described above using cited references of Olson, Rander, Jeschke, Pfeiffer and Lehner, because the limitations of these non-transitory machine-readable storage medium Claims 8 and 13-14 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 1, 3-6, 9-10 and 15-23 as described above.      

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be 
shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         

 Response to Arguments 
Applicant's remarks and claim amendments filed on 06/03/2022 with respect to the rejection of amended Claims 1 & 3-23 have been carefully considered, but they are not persuasive and do not put these amended claims in a condition ready for Allowance.  Thus, the rejection of amended Claims 1 & 3-23 has been maintained as described above.  Additionally, Examiner notes that, in Office Action above, new Claims 15-23 (that depend directly from independent Claim 1) have been rejected under 35 USC 103 using previously used references, while the previous Claim Objection is now being withdrawn based on amendment for Claim 10 dependency filed on 06/03/2022.            

In response to the Applicant’s RCE claim amendments of 11/23/2021, Examiner notes that the rejection of amended Claims 1/3-14, as described above, is being maintained herein with some modifications in this Office Action, which include Adding a New Reference for rejection of independent Claim 1 (RCE of 11/23/2021), but their arguments are moot in view of the new ground/s of rejection (addition of the Jeschke reference), which were necessitated by the Applicant's ‘amendments to the claims’ &/or arguments in Remarks.  See MPEP § 706.07(a).                      

In response to the Applicant’s arguments presented in its RCE of 11/23/2021 on pages 6-9, Examiner notes that the newly added Jeschke reference for rejection of the amended independent Claim 1 teaches about ‘a/the plausibility’ and its variants like plausibilization.  Thus, the Applicant’s arguments are moot with respect to the combination of references used in rejection of these claims under 35 USC 103.         

Examiner notes that in response to the Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on a combination of references under 35 USC 103.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the Applicant is informed that the references cited in the rejection of claims must be read in their entirety as other passages and drawings may also apply.               
	In further response to the Applicant's ‘amendments to the claims’ and arguments against 35 USC 103 rejection, Examiner notes that when combining references for rejection under 35 USC 103, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).                

2112 [R-3]    Requirements of Rejection Based on Inherency;  Burden of Proof      
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).              
 Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).            
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.        

The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, and all the references cited on said Form 892 are relevant to this application that form a part of the body of prior art.         

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims;  and said prior art includes references with synonyms for terms used in the claims that have been interpreted under the BRI (broad reasonable interpretation) procedures of the Office.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.           

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.          

 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.                

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691